Concurring Opinion by
Mr. Justice Roberts :
I agree that the order of the hearing court dismissing appellant’s PCHA petition should be affirmed. Before accepting a plea of guilty, the court has an af*487firmative obligation to ascertain not only tbat tbe plea is voluntary but also tbat it is understandingly,1 knowingly,2 and intelligently3 tendered. Tbe court’s function is precisely to “[expose] tbe defendant’s state of mind”4 by determining wbetber tbe accused’s answers reveal understanding, knowledge, and intelligence, i.e., tbat tbe accused knows and means what be says.
Because tbe record discloses tbat appellant was possessed of tbe requisite understanding, knowledge, and intelligence when be entered his plea5 and failed to establish bis entitlement to withdraw tbe plea, I concur in tbe result.
Mr. Justice Pomeroy and Mr. Justice Manderino join in this concurring opinion.

 Boykin v. Alabama, 395 U.S. 238, 242, 89 S. Ct. 1709, 1712 (1969); Commonwealth v. Maddox, 450 Pa. 406, 300 A.2d 503 (1973); Pa. R. Crim. P. 319(a) ; see ABA Project on Standards for Criminal Justice, Standards Relating to the Function of the Trial Judge § 4.2 (Approved Draft, 1972).


 Boykin v. Alabama, 395 U.S. 238, 241, 89 S. Ct. 1709, 1711 (1969); Commonwealth v. Maddox, 450 Pa. 406, 412, 300 A.2d 503, 506 (1973).


 Boykin v. Alabama, 395 U.S. 238, 241-42, 89 S. Ct. 1709, 1711-12 (1969).


 McCarthy v. United States, 394 U.S. 459, 467, 89 S. Ct. 1166, 1171 (1969).


 At his PCHA hearing, appellant testified: “Q. Did you testify that the Judge likewise told you anything about the death penalty at all on that plea of guilty? What did the Judge teU you, if anything, about your guilty plea — about the death penalty? A. He told me if I’m found guilty on first degree, he can give me the death penalty. Q. So you knew that? A. Yes, he told me that. Q. But you still entered your guilty plea? A. Yea. Q. Knowing you could get the death penalty, you entered your plea anyway? A. Well, that’s what I thought at that time, but he never told me that I couldn’t get it no more. He never told me that I couldn’t get higher than it already was. Q. But you knew you could get the death penalty and you still entered your plea? A. Yea.”